Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 13, 2019

                                    No. 04-19-00757-CV

               FEDEX CORPORATION and FedEx Corporate Services, Inc.,
                               Appellants

                                              v.

    Michelle CONTRERAS, Individually and as Representative of the Estate of Christopher
 Talamantez, II, Deceased, Krystal Saldana a/n/f of C.M.T II and J.T., Minors, Victoria Campos
  a/n/f of D.C., a Minor, and Christopher Talamantez, Sr., Aurelio Fernando Perez, Individually
   and as Representative of the Estate of Christian Adam Vasquez, Deceased, Alexis Sanchez,
Individually and as Representative of the Estate of Christian Vasquez, Deceased, Alexis Sanchez
                              a/n/f of Christian Vasquez, Jr., a Minor,
                                              Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI22752
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER
       The Appellants’ Motions for Admission Pro Hac Vice of Michael F. Morris and Kenneth
Daniel Sansom are hereby GRANTED. The Appellants’ Motions of Resident Counsel in Support
of Motion for Admission Pro Hac Vice of Michael F. Morris and Kenneth Daniel Sansom are
hereby DENIED AS MOOT.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2019.


                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court